Citation Nr: 1722212	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating for a bilateral foot disability, to include a rating for plantar fasciitis with hallux valgus in excess of 30 percent for each foot and a separate 30 percent disability rating for bilateral pes cavus.

2. Entitlement to an initial compensable disability rating in excess for bacterial nephritis.

3. Entitlement to an initial compensable disability rating for herpes zoster.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2015 and July 2016, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in July 2016, the Board remanded this matter to include the Veteran's claim for an initial compensable disability rating for a bilateral foot disability, to include bilateral plantar fasciitis with hallux valgus, prior to June 2, 2015, and a rating in excess of 10 percent for each foot thereafter.  The Veteran was afforded a VA examination and, based on the results of that examination, a September 2016 rating decision awarded a 30 percent disability rating for each foot for plantar fasciitis and hallux valgus, effective as of the date of claim, as well as a separate 30 percent disability rating for bilateral pes cavus, effective as of the date of claim.  However, because the Veteran is presumed to be seeking the highest possible disability rating, the claims remain on appeal.  [The Board notes that on the same date as the September 2016 rating decision, the RO also issued a Supplemental Statement of the Case (SSOC) which stated that the Veteran's claim for increased disability ratings for her feet was denied.  See SSOC, received 09/16/2016.  The Board understands why these conflicting documents might have resulted in some confusion for the Veteran.]

Finally, with regard to the issue of an initial compensable disability rating for herpes zoster, the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Johnson decision reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal includes a claim for an initial compensable disability rating for herpes zoster (rated under Diagnostic Code 7806), which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that particular increased rating issue in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the initial compensable disability rating for herpes zoster that has been stayed will be resumed. 

All remaining issues on appeal listed above are not subject to the Johnson stay. Thus, they will be addressed and remanded in the present decision.



FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's bilateral foot disability has been manifested by painful calluses and foot pain requiring use of orthotics' her hallux valgus was described by examiners as being mild to moderate in degree.  

2. The Veteran is service-connected for nephritis and for hypertension, which is currently rated as 10 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating for a bilateral foot disability, to include in excess of 30 percent for bilateral plantar fasciitis with hallux valgus in each foot and a 30 percent separate disability rating for bilateral pes cavus, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5284 (2016).

2. The criteria for an initial 30 percent disability rating for nephritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2007, prior to adjudication of her claims, the Veteran was provided with a notification which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2007, March 2008, June 2015, and August 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Foot Disabilities

The Veteran has a rather complicated set of foot disabilities which have resulted in complex disability ratings being assigned over the appeals period.  At present, the Veteran has 30 percent disability ratings for each foot for plantar fasciitis with hallux valgus, effective as of the date of claim, and a separate 30 percent disability rating for bilateral pes cavus, also effective as of the date of claim.   

There are multiple Diagnostic Codes which apply to foot disabilities.  Inasmuch as the Veteran has 30 percent disability ratings under two different sets of rating criteria, the Board will only discuss those Diagnostic Codes which might provide additional or increased ratings.  

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  The Board notes that one of the disabilities of the Veteran's feet is pes cavus, which is defined as a multiplanar foot deformity characterised by an abnormally high medial longitudinal arch.  Pes planus, on the other hand, involves a foot deformity in which the arch of the foot is in a state of collapse or near collapse.  As such, by virtue of the diagnosis of pes cavus, rated here as 30 percent disabling, the Veteran could not also have flatfoot or pes planus.  

Diagnostic Code 5277 provides ratings for bilateral weak foot, which, when symptomatic (that is with atrophy of the musculature, disturbed circulation, and weakness) is rated as at least 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Inasmuch as the Veteran has a 30 percent disability rating for bilateral claw foot or pes cavus, the criteria of Diagnostic Code 5281 will not be discussed further.   

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

The Veteran's plantar fasciitis with hallux valgus has been rated under Diagnostic Code 5284, which provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

At the August 2016 VA examination, the examiner provided a detailed description of all of the Veteran's foot disabilities.  (See C&P Exam, received 08/31/2016, p. 9.)  The examiner described the following disabilities which were manifested in service:  hallux valgus, diagnosed in June 2005 as bilateral bunions; acquired pes cavus or claw foot, diagnosed in May 1998 on X-ray with evidence of a pes cavus; hyperkeratosis or callouses, secondary to pes cavus foot type, with evidence of treatment back to October 1991; and, plantar fasciitis, diagnosed in February 2003.  All of these disabilities were still present at the time of the August 2016 VA examination.  As such, the Board will confine discussion of symptoms of foot disabilities to these diagnoses; therefore, Diagnostic Codes 5277 (bilateral weak foot), 5279 (anterior metatarsalgia), 5282 (hammer toes), and, 5283 (malunion or nonunion of the tarsal bones) will not be discussed further.

At the June 2015 VA examination, the Veteran's foot disabilities were described with specificity.  (See C&P Exam, received 06/13/2015.)  The Veteran reported that her bunions caused her pain with prolonged shoe wear that was relieved when she took her shoes off; she wore slip-on tennis shoes to accommodate her bunions.  Her plantar fasciitis was most prominent in the morning and she could not run or do any high-impact activities.  She relieved her pain by rolling her arches on cans of peas in the morning and massaging her feet.  (p. 3.)  She also used orthotics for both feet to address her pain.  (p. 5.)  The examiner described the Veteran's hallux valgus as manifested by mild or moderate symptoms.  (p. 5.)  She had painful callouses on both feet and she experienced pain with prolonged standing or walking.  

The Veteran's bilateral foot disability symptoms were also described at the August 2016 VA examination.   (See C&P Exam, received 08/31/2016.)  The Veteran described foot pain that left her unable to run, jump, or jog and made it difficult to find comfortable shoe wear.  She had foot cramps that interrupted her sleep and pain with prolonged walking or standing and climbing stairs.  On physical examination she had tenderness in the bunion area bilaterally.  (p. 3.)  The Veteran's hallux valgus condition and her plantar fasciitis were both described as mild or moderate in nature.  (pp. 4, 5.)  

After considering all of the medical evidence of record, to include that set forth above, the Board finds that an increased disability rating or separate disability rating (beyond the currently assigned 30 percent for each foot for plantar fasciitis with hallux valgus and 30 percent for bilateral pes cavus) is not warranted.  Specifically, an increased rating for plantar fasciitis with hallux valgus would require evidence of actual loss of use of the foot under Diagnostic Code 5284.  The Veteran does not have loss of use of her feet; she is able to walk, albeit with pain on prolonged standing and walking.  An increased disability rating for pes cavus would require marked contraction of plantar fascia with dropped forefoot, with all toes hammer toes, very painful callosities, and marked varus deformity.  While the Veteran does have very painful callosities, she does not have dropped forefoot, marked contraction of plantar fascia, marked varus deformity, or all toes as hammer toes.  Therefore an increased disability rating under Diagnostic Code 5278.  The other disabilities described by the 2016 VA examination, painful callouses and plantar fasciitis, are both accounted for already in the assigned disability ratings, to include in the criteria for Diagnostic Code 5278 and the listed description of disability as plantar fasciitis with hallux valgus.

For all of these reasons, the Board finds that the evidence does not support an increased disability rating or an additional disability rating for any of the Veteran's bilateral foot disabilities.

Nephritis

The Veteran is service-connected for bacterial nephritis, based on manifests ions in service and is seeking a compensable disability rating.  The rating criteria for nephritis is found under 38 C.F.R. § 4.115b, Diagnostic Code 7502, which states that it should be rated under the criteria for renal dysfunction.  The renal dysfunction criteria specify that a noncompensable (0 percent) disability rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

The Veteran's service treatment records showed a diagnosis of possible right-sided kidney stone and acute pyelonephritis in August 2007.  There was no evidence of abnormalities on imaging studies.  (See STR, received 04/16/2008, p. 1.)  VA examinations and medical opinions have all stated that the Veteran has no current symptoms related to her incident of nephritis in service.  (See C&P Exam, received 06/30/2015, p. 6; C&P Exam, received 08/31/2016, p. 5.)  In addition, the VA treatment records do not include nephritis in the Veteran's list of medical problems.  (See CAPRI, received 11/19/2015, p. 5.)  

However, the record shows that the Veteran has been afforded service-connection for hypertension, which is currently rated as 10 percent disabling under Diagnostic Code 7101.  This satisfies the criteria for a 30 percent disability rating under the renal dysfunction criteria.  The Board acknowledges that the VA expert medical opinion in 2016 stated that the Veteran's hypertension predated her acute nephritis by several years and thus was not caused by the nephritis.  However, the plain language of the rating criteria for renal dysfunction does not include any reference to a causal relationship between nephritis and hypertension and the Board therefore cannot infer the requirement for such a relationship.  Indeed, the interpretation of the criteria as not including a requirement for a causal relationship is the one most favorable to the Veteran.  For these reasons, the Board finds that the criteria for a 30 percent disability rating have been met.  38 C.F.R. § 4.115b.

In granting this increased disability rating of 30 percent for nephritis, the Board notes that this implicates the provisions of 38 C.F.R. § 4.14, which prohibits the evaluation of the same functional disability or manifestation under multiple diagnostic codes.  In this instance, assignment of both a 10 percent disability rating for hypertension and a 30 percent disability rating for nephritis based on the diagnosis of hypertension compensable at the 10 percent rate would violate 38 C.F.R. § 4.14.  To that end, the Veteran is advised that the disability rating for hypertension, being the lower rating, would be rendered noncompensable in order that the higher 30 percent disability rating for nephritis might be paid.  Such a change in compensation would not result in any reduction in the overall level of benefits payable and would therefore not require notice under the provisions of 38 C.F.R. § 3.344.  


ORDER

Entitlement to an initial disability rating for a bilateral foot disability, to include a rating for plantar fasciitis with hallux valgus in excess of 30 percent for each foot and a separate 30 percent disability rating for bilateral pes cavus is denied.  

Entitlement to an initial 30 percent disability rating for nephritis is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


